OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/7/2016                                                   COA No. 12-14-00080-CR
CASTRO, FELIPE                Tr. Ct. No. 13CR-058                     PD-0351-16

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                  Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             PAM ESTES
          7/7/2016           1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *